DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments filed 9/27/2022, with respect to the objection to the claims have been fully considered and are persuasive.  The objection to the claims has been withdrawn. 
Applicant’s arguments with respect to amended claims being novel over the prior art of record have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Barritt and Park.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention Claim 29 depends from cancelled claim 1. It is not clear which claim applicant intended for claims 29 and 30 to depend from.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12, 15, 16, 18, 19, 21, 22, 25, 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barritt (US 6,119,680) in view of Park (US 2008/0053163).
As for claims 11, 12, 15, 16, 18 and 19, Barritt discloses a wireless electronic device configured to receive data over a wireless network about the operation of a motor powered exhaust booster fan (integral fan included with every laundry dryer is not identified separately) of a dryer venting system (44, fig. 1, abstract, 1:11-12), the motor powered exhaust booster fan being connected external to and in-line with an exhaust of a clothes dryer (105, fig. 3); 
Barritt discloses an exhaust booster fan (44), and the wireless electronic device is configured to output (claim 3); wherein the wireless network is a local wireless network (claim 3, local wireless network illustrated fig. 1) and the claimed invention except for display information about said operation on a display screen; wherein the data includes information indicating the operational status of the motor powered exhaust booster fan, and wherein the wireless electronic device is configured to retrieve from the data the information indicating the operational status, and display on the display screen an output representative of the operational status; wherein the wireless electronic device is a portable device; wherein the wireless electronic device is configured to receive the data via an intermediary transceiver that communicates with a controller of the dryer venting system; wherein the wireless electronic device is configured to transmit control signals over the wireless network to control operation of the clothes dryer;. Park teaches display information about said operation on a display screen (500, fig. 2); wherein the data includes information indicating the operational status of the motor powered exhaust booster fan ([0048], monitoring operations of the dryer unit), and wherein the wireless electronic device is configured to retrieve from the data the information indicating the operational status, and display on the display screen an output representative of the operational status (500, [0048]); wherein the wireless electronic device is a portable device [0048]; wherein the wireless electronic device is configured to receive the data via an intermediary transceiver (230, fig. 3) that communicates with a controller of the dryer venting system (260, fig. 3); wherein the wireless electronic device is configured to transmit control signals over the wireless network to control operation of the clothes dryer (500, [0048]) in order to allow a user to monitor and control an appliance remotely for increased convenience and customer preference. Barritt would benefit equally from allowing a user to monitor and control an appliance remotely for increased convenience and customer preference. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Barritt with display information about said operation on a display screen; wherein the data includes information indicating the operational status of the motor powered exhaust booster fan, and wherein the wireless electronic device is configured to retrieve from the data the information indicating the operational status, and display on the display screen an output representative of the operational status; wherein the wireless electronic device is a portable device; wherein the wireless electronic device is configured to receive the data via an intermediary transceiver that communicates with a controller of the dryer venting system; wherein the wireless electronic device is configured to transmit control signals over the wireless network to control operation of the clothes dryer as taught by Park in order to allow a user to monitor and control an appliance remotely for increased convenience and customer preference. 
As for claims 21, 22 and 25, 27 and 28, Barritt discloses a method for providing information about the operation of a dryer venting system that includes a motor powered exhaust booster fan connected external to and in-line with an exhaust of a clothes dryer (44, fig. 1), the method comprising: receiving data over a wireless network about the operation of the motor powered exhaust booster fan of the dryer venting system (claim 3); wherein the wireless network is a local wireless network (44, fig. 1, local wireless communication).
Barritt discloses the claimed invention except for receiving, at a portable electronic device, data over a wireless network; and displaying information about said operation on a display screen of the portable electronic device; retrieving from the data the information indicating the operational status, and displaying information includes displaying an output representative of the operational status; wherein the data includes information indicating the operational status of the motor powered exhaust booster fan; wherein the portable electronic device receives the data via an intermediary transceiver that communicates with a controller of the dryer venting system; comprising transmitting, by the portable electronic device, control signals over the wireless network to control operation of the clothes dryer and a plurality of other automated functions in a building that houses the dryer. Park teaches receiving, at a portable electronic device, data over a wireless network (500); and displaying information about said operation on a display screen of the portable electronic device (500, [0048]); retrieving from the data the information indicating the operational status, and displaying information includes displaying an output representative of the operational status (500, [0048]); wherein the data includes information indicating the operational status of the motor powered exhaust booster fan (500, [0048], dryer operations include use of the exhaust fan); wherein the portable electronic device receives the data via an intermediary transceiver that communicates with a controller of the dryer venting system (260, 230, fig. 3); comprising transmitting, by the portable electronic device, control signals over the wireless network to control operation of the clothes dryer and a plurality of other automated functions in a building that houses the dryer ([0022], controlling multiple laundry treating machines) in order to allow a user to monitor and control an appliance remotely for increased convenience and customer preference. Barritt would benefit equally from allowing a user to monitor and control an appliance remotely for increased convenience and customer preference. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Barritt with receiving, at a portable electronic device, data over a wireless network; and displaying information about said operation on a display screen of the portable electronic device; retrieving from the data the information indicating the operational status, and displaying information includes displaying an output representative of the operational status; wherein the data includes information indicating the operational status of the motor powered exhaust booster fan; wherein the portable electronic device receives the data via an intermediary transceiver that communicates with a controller of the dryer venting system; comprising transmitting, by the portable electronic device, control signals over the wireless network to control operation of the clothes dryer and a plurality of other automated functions in a building that houses the dryer as taught by Park in order to allow a user to monitor and control an appliance remotely for increased convenience and customer preference. 
Claims 14 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barritt in view of Park as applied to claims 12 and 22 above and further in view of Han (US 8,024,871).
The combination of Barritt and Park discloses or teaches the motor powered exhaust booster fan (Barritt: 44); the wireless electronic device (Park: 500) and the portable electronic device (Park: 500) in order to allow a user to monitor and control an appliance remotely for increased convenience and customer preference and the claimed invention except for the information indicating the operational status is based on at least one of a pressure in the dryer venting system and a current drawn by the motor powered exhaust fan, and the electronic device is configured to output a visual or audible alarm if the information indicating the operational status indicates improper operation of the motor powered exhaust fan. Han teaches indicating the operational status is based on at least one of a pressure in the dryer venting system and a current drawn by the motor powered exhaust fan (6:33-40, pressure), and the electronic device is configured to output a visual or audible alarm if the information indicating the operational status indicates improper operation of the motor powered exhaust fan (6:33-40, blockage impacts performance of the exhaust fan) in order to alert a user of a hazardous condition in the dryer. Barritt would benefit equally from alerting a user of a hazardous condition in the dryer. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Barritt with indicating the operational status is based on at least one of a pressure in the dryer venting system and a current drawn by the motor powered exhaust fan, and the electronic device is configured to output a visual or audible alarm if the information indicating the operational status indicates improper operation of the motor powered exhaust fan as taught by Han in order to alert a user of a hazardous condition in the dryer. 
Claims 17, 20 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barritt in view of Park as applied to claims 16 and 25 above and further in view of Park.
Barritt discloses the claimed invention except for the wireless electronic device is configured to receive data via the intermediary transceiver about the operation of a plurality of automated functions in addition to the operation of the dryer ventilation system, and to display operation information about the plurality of automated functions. Park teaches wherein the wireless electronic device is configured to receive data via the intermediary transceiver about the operation of a plurality of automated functions in addition to the operation of the dryer ventilation system ([0022], controlling second dryer as well), and to display operation information about the plurality of automated functions (500, [0048]) in order to allow a user to monitor and control an appliance remotely for increased convenience and customer preference. Barritt would benefit equally from allowing a user to monitor and control an appliance remotely for increased convenience and customer preference. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Barritt with wherein the wireless electronic device is configured to receive data via the intermediary transceiver about the operation of a plurality of automated functions in addition to the operation of the dryer ventilation system, and to display operation information about the plurality of automated functions as taught by Park in order to allow a user to monitor and control an appliance remotely for increased convenience and customer preference. 
The combination of Barritt and Park discloses or teaches the claimed invention except for the intermediary transceiver communicates wirelessly with the controller of the dryer venting system. However Park does teach the intermediary transceiver communicates wirelessly with receiver (500) of the dryer venting system. The same technology could be used to locate the transceiver remotely from the controller. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed or taught by the combination of Barritt and Park with the intermediary transceiver communicates wirelessly with the controller because Park teaches the same technology to enable the intermediary transceiver to communicates wirelessly with the receiver. One skilled in the art would find such an adaptation obvious as it would simply be using the same technology for an additional electronic link.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762